Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 31, 2018

                                            No. 04-17-00633-CV

                                                IN RE J.P.N.

                                     Original Mandamus Proceeding 1

                                                   ORDER

      The Relator’s First Motion for Extension of Time to File Appellant’s Brief is MOOT.
The Relator’s Motion for Emergency Relief is DENIED.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 2009-CI-06183, styled In the Interest of J.T.N. and J.T.A.N., pending in
the 407th Judicial District Court, Bexar County, Texas, The Honorable Cathleen M. Stryker presiding.